Citation Nr: 0823815	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine (hereafter "lumbar spine disability").


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from January 1988 to January 
1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which continued a 40 percent rating for lumbar spine 
disability.  


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum rating for 
limitation of lumbar spine motion under the former criteria, 
and a finding of ankylosis is not shown. 

2.  The medical evidence does not more nearly approximate a 
finding of pronounced intervertebral syndrome, and 
incapacitating episodes of disc disease are not objectively 
shown.  The preponderance of the evidence is against a 
finding that the veteran's right lower extremity weakness and 
sensory loss, and any genital dysfunction, is related to the 
in-service back injury.

3.  The evidence does not show that the veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for service-
connected lumbar spine disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5293 (effective 
prior to September 26, 2003); 5295 (effective prior to 
September 23, 2002 and effective from September 23, 2002, to 
September 26, 2003); and 5243 (effective September 26, 2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

With respect to the remaining increased rating claims, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  The 
December 2006 VCAA notice letter was not issued until after 
the January 2002 decision on appeal was issued.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial January 2002 RO decision by way of 
a letter sent to the appellant in December 2006 that fully 
addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence. 

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a March 2008 supplemental statement of the 
case issued after the notice was provided.

With respect to the Dingess requirements, as pertinent to the 
instant claim, the December 2006 letter discussed above 
provided the veteran with notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  With that letter, the RO effectively satisfied the 
remaining notice requirements.  Therefore, adequate notice 
was provided to the appellant prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

Again, the Board acknowledges Vazquez-Flores, and concedes 
that the notice letter discussed above did not explicitly 
inform the veteran to submit evidence demonstrating the 
effect that his worsening disability has on his employment 
and daily life.  Such letter also did not explain how a 
disability rating is determined.  However, he is found to 
have actual knowledge as to both of these points.

In this regard, communications from the veteran discuss the 
impact of his lumbar spine disability and claimed residual 
disability on his daily life.  For example, in his VA Form-9, 
he discusses the symptoms that he experiences and indicates 
that they have adversely affected his life.  That statement 
is found to demonstrate an understanding of the need to 
provide evidence regarding the impact of his service- 
connected disability on his everyday life.

The veteran is also found to have actual knowledge with 
respect to how a disability rating is determined.  The 
diagnostic criteria used to determine the relative severity 
of the veteran's lumbar spine disability was provided to him 
in the September 2006 SOC and the March 2008 SSOC.  A 
reasonable person could be expected to read and understand 
these criteria, and that evidence showing his disability met 
the requirements for an increased rating was needed for his 
claim to be granted.  

Therefore, to the extent that notice in this case does not 
entirely conform with Vazques-Flores, this is not found to 
prejudice the veteran here.  Given his demonstrated 
understanding, the Board finds that it would not be 
beneficial to remand for a new notice letter.  Indeed, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
veteran's service medical records, and post-service reports 
of VA treatment and examination. Also, the veteran has been 
medically evaluated in conjunction with this claim.  
Moreover, the veteran's statements in support of his claim 
are of record.  The Board has carefully reviewed the record 
and concludes that neither he nor his representative has 
identified further evidence not already of record.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating Claim for a Lumbar Spine Disability 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to an even higher 
rating for his service-connected lumbar spine disability, 
currently evaluated as 40 percent disabling (up from 20 
percent) under the former DCs 5293 and 5295.  38 C.F.R. 
§ 4.71a (2002 & 2003).  

The veteran has a diagnosis of degenerative disc disease.  
Therefore, the rating criteria for intervertebral disc 
syndrome (IVDS) apply.  His claim was received between 
December 2001 and January 2002.  During the course of this 
appeal, VA promulgated new regulations for the evaluation of 
the veteran's lumbar spine disability, 38 C.F.R. § 4.71a, 
5293 (effective prior to September 26, 2003); 5295 (effective 
prior to September 23, 2002 and effective from September 23, 
2002, to September 26, 2003); and 5243 (effective September 
26, 2003).  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000; VAOPGCPREC 7-2003.  See also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
amendments mentioned have established the effective dates 
without a provision for retroactive application.  Thus, the 
amendments may be applied as of, but not prior to, September 
23, 2002, and September 26, 2003, respectively.  

The amendments renumber the DCs and create a General Rating 
Formula for Diseases and Injuries of the Spine, based largely 
on limitation or loss of motion, as well as other symptoms.  
The amendments also allow for IVDS, DC 5243, to be evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71(a).  

The RO addressed both sets of amendments in the September 
2006 SOC and in the March 2008 SSOC.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has evaluated the veteran's lumbar spine disability under 
multiple DCs.  His condition was originally evaluated under 
38 C.F.R. § 4.71a, DC 5295, specifically for lumbosacral 
strain.  But in the January 2002 rating decision, the RO also 
evaluated his disability under the criteria for IVDS (DC 
5293) and the criteria for lumbosacral strain (DC 5295), 
before concluding that the regulations set forth in DC 5293 
were most favorable to him.  38 C.F.R. § 4.71a (2002 & 2003).  

Prior to September 23, 2002, DC 5295, for lumbosacral strain, 
warranted a 40 percent evaluation when the disability was 
severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A higher evaluation is not available under DC 
5295.  38 C.F.R. § 4.71a (2002).  

Prior to September 23, 2002, DC 5293, for IVDS, warranted a 
40 percent evaluation when the disability was severe, with 
recurring attacks with intermittent relief.  A higher 60 
percent evaluation was warranted when the disability was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a (2002).  

Note also that the words "slight," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  It should be noted, as well, that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).  

The regulations regarding IVDS were revised effective 
September 23, 2002.  Under the revised regulations, IVDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2007). 

Effective September 23, 2002, IVDS warrants a 40 percent 
evaluation when the veteran has incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks during the past 12 months.  A higher 60 percent 
evaluation is warranted when the veteran has incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  These criteria are the same in the 
amendment effective September 26, 2003.  38 C.F.R. § 4.71a, 
DC 5243 (2007).   

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS on Incapacitating Episodes, Note 1 
(2007).

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include IVDS, were 
again revised.  Under these regulations, the veteran's IVDS 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
IVDS Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria apply with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DC 5243 (2007).

As of September 26, 2003, a 40 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 
higher 50 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, DC 5243 (2007).  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
See, too, 38 C.F.R. § 4.71a, Note (5) to DCs 5235-5243, 
indicating in relevant part that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

Evidence relevant to the severity of the veteran's lumbar 
spine disability includes a November 2001 VA examination 
report.  The veteran's ranges of lumbar spine motion pine 
were as follows:  backward extension was 10 degrees 
(normal is 30 degrees), forward flexion was 40 degrees 
(normal is 90 degrees), his right and left lateral flexion 
were 0-25 degrees (normal is 0-30 degrees), his right lateral 
rotation was 0-65 degrees (normal is 0-30 degrees), and 
his left lateral rotation was 0-72 degrees (normal is 0-30 
degrees).  See also 38 C.F.R. § 4.71a, Plate V.  The veteran 
reported pain during these ranges of motion.  Based on x-rays 
of the spine, the VA examiner determined that the veteran has 
mild degenerative disc disease at L3-L4 and L4-L5 levels, 
notching of the antero-superior end plate of L4 (by Schmorl's 
node formation), and mild low lumbar scoliosis.

In December 2001, the veteran was afforded another VA 
examination, in which the VA examiner reviewed the claims 
file.  The veteran told the VA examiner that he performs 
stretching exercises in the morning to help his back.  Also, 
the veteran reported that walking helps his back.  His ranges 
of motion for his lumbar spine were as follows:  backward 
extension was 30 degrees (normal), forward flexion was 65 
degrees (normal is 90 degrees), and his right and left 
lateral rotation were 0-30 degrees (normal).  See also 
38 C.F.R. § 4.71a, Plate V.  The veteran reported pain during 
these ranges of motion.

In February 2007, the veteran had a fee-based VA examination 
("QTC") examination by Dr. T.S., a private physician.  The 
physician reviewed the veteran's claims file.  The veteran 
stated that he suffers from the following symptoms: stiffness 
when moving or bending, weakness manifest by "difficulty 
bending," numbness in his lower back, and constant pain.  
The veteran stated his pain is elicited by physical activity, 
and can be relieved by rest.  The veteran stated that he is 
occasionally uses pain medication for his low back pain.  The 
veteran stated that his condition does not cause 
incapacitation requiring a physician-ordered bed rest.   The 
physician noted that the veteran did not have muscle spasms, 
anklyosis, signs of intervertebral disc syndrome, or evidence 
of radiating pain on movement.  Dr. T.S. stated that the 
veteran's posture and gait was within normal limits.  The 
veteran exhibited knee jerk +2, and ankle jerk +2 on both the 
right and left side. 

On February 2007 "QTC" examination, the veteran's ranges of 
lumbar spine motion were as follows:  backward extension was 
20 degrees (normal is 30 degrees), forward flexion was 55 
degrees (normal is 90 degrees), his right and left lateral 
flexion were 0-30 degrees (normal), his right rotation was 0-
20 degrees (normal is 0-30 degrees), and his left rotation 
was 0-30 degrees (normal).  See also 38 C.F.R. § 4.71a, Plate 
V.  The veteran reported pain during these ranges of motion.  
Dr. T.S. noted that the veteran's joint function of the spine 
was additionally limited by pain after repetitive use.  
However, the veteran's spine was not additionally limited by 
fatigue, weakness, lack of endurance, and coordination after 
repetitive use.  

The amended rating criteria set forth in the General Rating 
Formula for Diseases and Injuries of the Spine are less 
favorable to the veteran.  The record does not show that his 
forward flexion has ever been limited to 30 degrees or less.  
Forward flexion was to 40 degrees on November 2001 VA 
examination, to 65 degrees on December 2001 VA examination, 
and to 55 degrees on February 2007 "QTC" examination.  
There is also no evidence of ankylosis of the entire 
thoracolumbar spine (the combination of the thoracic and 
lumbar segments) - unfavorable or favorable, to warrant a 
higher rating of 50 percent under the current criteria.  On 
February 2007 "QTC" examination, the physician specifically 
determined that the veteran does not have anklyosis.  

Additionally, the amended rating criteria set forth in the 
Formula for Rating IVDS Based on Incapacitating Episodes are 
less favorable to the veteran.  Although the veteran does 
have a diagnosis of degenerative disc disease of the lumbar 
spine, there is no objective evidence showing that such 
disability has resulted in incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
to warrant a 60 percent rating under Diagnostic Code 5243.   
In fact, there is no objective evidence showing that the 
veteran's lumbar spine disability has resulted in any 
incapacitating episodes requiring bedrest by a physician.  
Thus, a rating in excess of 40 percent is not warranted based 
on the frequency of any incapacitating episodes of disc 
disease. 

There is objective evidence of sensory and motor deficits in 
the right leg.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve. Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

While the veteran clearly exhibits right lower extremity 
motor weakness and sensory loss, the February 2007 "QTC" 
physician essentially opined that he is unable to relate such 
neurological symptomatology to the service-connected lumbar 
spine disability without resorting to speculation (see 
February 2007 addendum).  The physician explained that the 
right leg weakness and sensory loss was not detected until 
2007, approximately 19 years following the in-service injury; 
nor were there any complaints prior to 2007. 

Similarly, while the veteran complains of genital sensory 
dysfunction, secondary to his service-connected lumbar spine 
disability, the February 2007 "QTC" physician was unable to 
relate any right or left genital dysfunction to the veteran's 
lumbar spine disability without resorting to speculation.  
The physician stated that the service-connected injury 
implicates the L3-L4 level, and the genital numbness would 
implicate the S1-S2 level.  It was also noted that left-side 
genital complaints were not reported until 1999, some 11 
years post-service.  In his addendum, the "QTC" physician 
also noted that the veteran's right scrotal and penile 
numbness was not detected until 2007; complaints were not 
reported until that time also.  

The February 2007 "QTC" physician concluded that it would 
be mere speculation to link the veteran's many spinal levels, 
changing genital findings, motor weakness in the right lower 
extremity to the in-service injury.  Based on the foregoing, 
the Board finds that a separate rating for neurological 
impairment is not warranted.

The criteria most favorable to the veteran are those set 
forth in the former DCs 5295 (specifically for lumbosacral 
strain) and 5293 (for IVDS).  38 C.F.R. § 4.71a (2002 & 
2003).  The veteran is already in receipt of the highest 
available disability evaluation, i.e., 40 percent, under DC 
5295.  Under the former DC 5293, the veteran is not entitled 
to a higher 60 percent rating because his degenerative disc 
disease is not pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  On February 2007 
"QTC" examination, there was no objective evidence of 
muscle spasms or absent ankle jerk.  Additionally, the 
veteran stated that he only takes pain medication 
occasionally, and that resting, walking, and morning 
exercises help to relieve his back pain.  Based on the 
foregoing, the Board finds that, under the former criteria, 
the veteran's disc disease is no more than severe, in nature.  

There was evidence of pain on motion following repetitive use 
of the lumbar spine on February 2007 examination.  The Board 
has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 
as interpreted in DeLuca.  However, there is no basis for a 
rating in excess of 40 percent based on limitation of lumbar 
spine motion due to any functional loss, as the veteran is 
receiving the maximum schedular rating for limitation of 
motion of the lumbar spine, absent evidence of ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a disability 
rating higher than 40 percent - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate for the 
veteran's lumbar spine disability.  But the Board finds that 
his symptoms have remained constant throughout the course of 
the period on appeal and, as such, staged ratings are not 
warranted.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating higher than 40 percent for 
the veteran's service-connected lumbar spine disability is 
denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


